t c memo united_states tax_court cathy m and randy l crosson petitioners v commissioner of internal revenue respondent docket no filed date cathy m and randy l crosson pro sese thomas d yang for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure federal_income_tax deficiency and a dollar_figure penalty under sec_6662 a for petitioners’ taxable_year the issues for our consideration are whether petitioners have shown their unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue entitlement to certain business deductions whether petitioners are entitled to claim a bad_debt_loss and whether petitioners are liable for an accuracy-related_penalty findings_of_fact at all times pertinent to this case petitioners were married and resided in clarendon hills illinois petitioners filed a joint federal_income_tax return which they prepared themselves on that return they reported dollar_figure in wages and dollar_figure in interest_income they also claimed dollar_figure as a business loss that loss was shown on a schedule c profit or loss from business randy l crosson petitioner was reflected on the schedule c as a special trade contractor who operated the business on the cash_method for reported income and deductions no income was reported on the schedule c and the claimed dollar_figure loss comprised dollar_figure in bad_debts dollar_figure in car and truck expenses and the remainder in various expense categories as follows dollar_figure in legal and professional services dollar_figure in office expenses dollar_figure in vehicle or equipment rent dollar_figure in supplies dollar_figure in taxes and licenses dollar_figure in travel dollar_figure in meals and entertainment dollar_figure in utilities and dollar_figure in other expenses petitioners did not itemize deductions on the schedule a itemized_deductions instead they used the standard_deduction the wages and the claimed loss coupled with the standard_deduction and exemptions resulted in no taxable_income reflected on petitioners’ return petitioners claimed that the bad-debt loss resulted from thefts of equipment and unpaid obligations of clients which were evidenced by several proofs of claim filed in a debtor’s bankruptcy during during the early 1990s petitioner was a subcontractor who installed fire protection systems under the name industrial fire protection inc police reports dated date and date contained petitioner’s allegations that certain of his equipment had been stolen from jobsites duane o’malley was petitioner’s debtor and petitioner filed various claims in mr o’malley and his wife’s joint bankruptcy proceedings petitioner’s claims included claims for unpaid services rendered by petitioner and claims resulting from six legal actions during and petitioner had a contentious and convoluted relationship with the o’malleys petitioner sued the o’malleys twice during for breach of contract in one suit he received a dollar_figure judgment which was satisfied in the amount of dollar_figure including interest the other case was dismissed for want of prosecution and refiled in also during petitioner was convicted of grand theft and forgery on account of his wrongfully charging more than dollar_figure on mr o’malley’s business account as part of a plea bargain a restraining order was entered barring petitioner from contact with mr o’malley his family or his business likewise during mr o’malley was convicted for solicitation of petitioner’s murder during petitioner again sued mr o’malley for wages as an employee and subcontracting fees mr o’malley settled for dollar_figure during petitioner reportedly sued his own business_entity which was a corporation and a dollar_figure judgment plus costs was entered in his favor mrs o’malley was listed as a garnishee in that proceeding from to the time of trial of this income_tax case various police reports reflected that mrs o’malley and her children made complaints about petitioner on account of his alleged physical attacks or verbal threats the distribution report of the o’malley bankruptcy reflected that petitioners had filed claims in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure all of which were disallowed petitioner filed for bankruptcy during date in his bankruptcy filing petitioner designated that the value of the claims he had filed in the o’malley bankruptcy was zero and that his stolen equipment had a value in excess of dollar_figure petitioner was discharged from his bankruptcy on date respondent examined petitioners’ federal_income_tax return and requested substantiation of the deductions claimed on the schedule c petitioners failed to offer substantiation and on date respondent issued a statutory_notice_of_deficiency disallowing the schedule c deductions including the claimed bad_debts opinion petitioner on a schedule c attached to petitioners’ joint federal_income_tax return reported no income and claimed deductions nearly equaling the amount of their wages reflected on forms w-2 wage and tax statement the claimed deductions must be tested under sec_162 sec_165 and c and a we first address the sec_162 deductions sec_162 provides deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are strictly a matter of legislative grace and taxpayers must comply with specific requirements for any deduction claimed 503_us_79 respondent determined that petitioners failed to substantiate the claimed deductions and or to show that they were incurred_in_a_trade_or_business no question has been raised with respect to the burden_of_proof under sec_7491 a taxpayer is required to maintain sufficient records to establish the amounts of income and deductions sec_6001 116_tc_438 sec_1 a income_tax regs petitioners have failed to provide any substantiation to respondent or to this court in support of the claimed deductions for the dollar_figure in car and truck expenses dollar_figure in legal and professional services dollar_figure in office expenses dollar_figure in vehicle or equipment rent dollar_figure in supplies dollar_figure in taxes and licenses dollar_figure in travel dollar_figure in meals and entertainment dollar_figure in utilities and dollar_figure in other expenses in addition to failing to substantiate the above expenses petitioners have failed to show that any were incurred_in_a_trade_or_business see 276_us_145 91_tc_352 affd 972_f2d_150 7th cir petitioner was engaged in a trade_or_business in some years prior to but the record does not show that petitioner was engaged in a trade_or_business during in addition with respect to the dollar_figure in travel dollar_figure in car and truck expenses and dollar_figure in meals and entertainment petitioners are subject_to the requirements of sec_274 sec_274 provides that such deductions are not allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained as with the other business_expenses petitioners did not submit or offer any substantiation accordingly petitioners are not entitled to the sec_162 deductions claimed on the schedule c on their schedule c petitioners also claimed a dollar_figure sec_166 bad_debt_loss which allegedly includes the theft of business equipment and unpaid amounts owed to petitioner for his services the record does not reflect with any specificity the portion of the dollar_figure attributable to the theft or unpaid obligations for services any theft_loss would be covered under sec_165 whereas any business_bad_debt would be covered under sec_166 on their bankruptcy petition petitioners listed the loss from the equipment theft as an amount in excess of dollar_figure the record in particular the police reports reflects that the claimed equipment thefts occurred almost years before the taxable_year under consideration in that regard theft losses are allowable in the year sustained and are treated as sustained in the year the taxpayer discovers the loss sec_165 e sec_1_165-8 and income_tax regs accordingly petitioners would not be entitled to claim the losses described in the police reports there is no evidence in this record which shows a theft_loss was sustained during sec_166 authorizes a deduction for a business_bad_debt that becomes worthless during the year to be entitled to the deduction petitioners must prove that a bona_fide debt was created obligating the debtor to pay a fixed or determinable sum of money that the debt was created or acquired in proximate relation to a trade_or_business and that the debt became worthless in the year claimed 405_us_93 95_tc_257 a debt is bona_fide if it arose from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs the debts petitioners claimed are for unpaid fees for petitioner’s services petitioners used the cash_method for reporting income and deductions therefore fees for services that remain unpaid have not been included in income such debts do not constitute bad_debts within the meaning of sec_166 for which a deduction for worthlessness may be claimed see 64_tc_598 with respect to any of the claimed bad_debts that are not attributable to unpaid claims for services petitioners have not shown that there were debt obligations or that they became worthless during 59_tc_195 flood v commissioner tcmemo_2001_39 although petitioners claimed the loss in the record shows that petitioners deemed the debt worthless as of date when petitioner filed his bankruptcy petition accordingly petitioners are not entitled to the business_bad_debt deduction as we have found that petitioners are not entitled to their claimed deductions we consider next whether petitioners are liable for a sec_6662 accuracy-related_penalty for negligence sec_6662 provides that if any portion of any underpayment is due to negligence then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 99_tc_202 negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep adequate books_and_records or to substantiate items properly id sec_1_6662-3 income_tax regs with respect to the accuracy-related_penalty respondent bears the burden of production sec_7491 higbee v commissioner pincite in that regard respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id respondent contends that he has met that burden the record reveals that petitioners have failed to comply with the requirements of the internal_revenue_code including their failure to maintain adequate books_and_records and or to substantiate the claimed business deductions a taxpayer may avoid the accuracy-related_penalty by showing that there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability sec_1 b income_tax regs petitioners have offered no evidence to show that they kept adequate books or can substantiate their claimed deductions moreover petitioners have not shown that there was reasonable_cause for the underreporting of their tax_liability accordingly petitioners are liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
